DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 – 4, 12 – 13 and 16
Cancelled: Claim 1 
Added: Claims 18 – 20
Therefore Claims 2 – 20 are now pending.

Response to Arguments
Applicant’s arguments, filed 02/03/2022, with respect to Claims 2 – 20 have been fully considered and are persuasive.  The applicant have amended the application to maintain the allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 2 – 20 are allowed.
Claim 2: “a second signal line electrically connected to the second electrode; and a third signal line electrically connected to the third electrode, wherein each of the first signal line and the second signal line comprises a first part and a second part bent from the first part and the second part is substantially extended in the second direction, the first electrode is closer to the first part than the second electrode in the second direction, 2Application No.: 17/237,069Preliminary Amendment dated June 4, 2021the first part of the first signal line is longer than the first part of the second signal line, the first part comprises a plurality of extension parts and a plurality of first intermediate parts, each of the plurality of first intermediate parts is extended in a direction diagonal or vertical to the first direction, each of the plurality of extension parts is extended in the first direction, and each of the plurality of extension parts is disposed between the nearest two first intermediate parts of the plurality of first intermediate parts.”

Claim 16: “a second signal line electrically connected to the second electrode; and a third signal line electrically connected to the third electrode, wherein each of the second signal line and the third signal line comprises a first part substantially extending 

Claim 18: “wherein the first signal line comprises: a first part extending in the first direction; a second part extending from the first part in the second direction; and a third part extending from the second part and having a shape bent multiple times, wherein the third part comprises: at least two line parts; and an intermediate part between adjacent two line parts of the at least two line parts, and wherein the at least two line parts extend in the first direction and the intermediate part extends in a third direction different from the first direction and the second direction.”

Claim 19: “wherein each of the first signal line and the second signal line has a shape bent multiple times, and wherein each of the first signal line and the second signal line comprises: a first part extending in the first direction; a second part extending in the first direction; and a third part between the first part and the second part and extending in a second direction crossing the first direction, and wherein the first part and 

Claim 20: “wherein the first signal line comprises: a first part extending in the first direction; a second part extending from the first part in the second direction; and a third part extending from the second part and having a shape bent multiple times, and wherein the second signal line comprises: a fourth part extending in the second direction; and a fifth part extending from the fourth part and having a shape bent multiple times.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROLYN R EDWARDS/           Primary Patent Examiner, Art Unit 2625